UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number:001-16237 AIRTRAX, INC. (Name of Small Business Issuer in Its Charter) New Jersey 22-3506376 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Freeway Drive, Unit One Blackwood, New Jersey 08012 (Address of Principal Executive Offices) (856) 232-3000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of December 6, 2007, the Company had 26,755,867 shares of its no par value common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes []No [X] 1 AIRTRAX, INC. Quarterly Report on Form 10-QSB for the Quarterly Period Ending September 30, 2007 and 2006 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements 3 Balance Sheets: 3 September 30, 2007 (Unaudited) and December 31, 2006 (Audited and Restated) 3 Statements of Operations: 4 Three Months and Nine Months Ended September 30, 2007 (Unaudited) and 2006 (Unaudited and Restated) 4 Statements of Cash Flows: 5 Nine Months Ended September 30, 2007 (Unaudited) and 2006 (Unaudited and Restated) 5 Notes to Unaudited Financial Statements 6 September 30, 2007 and 2006 6 Item 2.Management Discussion and Analysis 17 Item 3.Controls and Procedures 25 PART II.OTHER INFORMATION 27 Item 1.Legal Proceedings 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Submission of Matters to a Vote of Security Holders 27 Item 5.Other Information 27 Item 6.Exhibits 27 Signatures 28 2 PART 1FINANCIALS INFORMATION ITEM 1. FINANCIAL STATEMENTS AIRTRAX, INC. BALANCESHEETS (In dollars,except share data) ASSETS September 30, 2007 (Unaudited) December 31,2006(Audited and Restated) Current Assets Cash and cash equivalents $ 466,129 $ 327,737 Accounts receivable 53,079 50,704 Inventory 1,040,100 1,049,457 Prepaid expenses 22,793 - Vendor advance 163,268 103,628 Deferred tax asset 1,212,741 919,889 Total current assets 2,958,110 2,451,415 Fixed Assets 645,512 623,136 Revaluation income (394,566 ) (339,216 ) Net fixed assets 250,946 283,920 Other Assets Deferred financing costs 2,642,050 424,455 Prepaid interest & other 368,562 65 Patents – net 136,476 148,151 Total other assets 3,147,088 572,671 TOTAL ASSETS $ 6,356,144 $ 3,308,006 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable $ 373,173 $ 1,097,361 Accrued liabilities 1,077,788 461,973 Shareholder loans payable 40,713 75,713 Current portion-Convertible debt 2,183,297 2,129,797 Derivative liability-Warrants and conversion privileges 1,047,814 705,587 Net loss allocable to common shareholders, after dividends Total current liabilities 4,722,785 4,470,431 Long Term Convertible Debt 3,734,039 557,797 TOTAL LIABILITIES 8,456,824 5,028,228 Stockholders’ Deficiency Preferred stock – authorized; 5,000,000 shares, no par value, 275,000 issued and outstanding 12,950 12,950 Common stock – authorized, 100,000,000 shares; no par value, issued and outstanding –25,884,072 and 24,260,352, respectively 22,372,759 21,663,890 Paid in capital – warrants 4,729,407 2,147,771 Paid in capital – Options 1,417,660 1,407,299 Retained deficit (30,633,456 ) (26,952,132 ) Total stockholders’ deficiency (2,100,680 ) (1,720,222 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ 6,356,144 $ 3,308,006 The accompanying notes are an integral part of these financial statements. 3 AIRTRAX, INC. STATEMENTS OF OPERATIONS (In dollars,except per share data) FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited/Restated) (Unaudited) (Unaudited/Restated) Revenues $ 269,022 $ - $ 523,082 $ 1,271,277 Cost of sales 204,496 - 488,999 1,193,815 Gross profit 64,526 - 34,083 77,462 Operating and administrative expenses General and Administrative costs 957,732 1,224,433 2,817,202 3,149,144 Impairment of Filco advances - 1,000,000 - 2,000,000 Total Operating Expenses 957,732 2,224,433 2,817,202 5,149,144 Operating loss (893,206 ) (2,224,433 ) (2,783,119 ) (5,071,682 ) Other income (expense): Interest expense (166,983 ) (58,045 ) (446,290 ) (165,320 ) Revaluation income 181,786 90,519 566,862 814,045 Amortization of financing costs (524,079 ) (229,431 ) (1,344,875 ) (706,024 ) Liqudating Damages - (235,612 ) - (424,427 ) Other income 9,590 - 33,246 85 Other expense,net (499,686 ) (432,569 ) (1,191,057 ) (481,641 ) Net loss before taxes (1,392,892 ) (2,657,002 ) (3,974,176 ) (5,553,323 ) Income tax benefit, (State): Current 141,196 196,477 292,852 545,727 Net loss before dividends (1,251,696 ) (2,460,525 ) (3,681,324 ) (5,007,596 ) Net loss attributable to common shareholders (1,251,696 ) (2,460,525 ) (3,681,324 ) (5,310,706 ) Preferred stock dividends paid - - - 112,500 Net loss allocable to common shareholders, after dividends $ (1,251,696 ) $ (2,460,525 ) $ (3,681,324 ) $ (5,423,206 ) Net loss per share - basic and diluted Loss allocable to common shareholders $ (1,251,696 ) $ (2,460,525 ) $ (3,681,324 ) $ (5,310,706 ) Adjustment for preferred stock dividends accumulated (17,188 ) (17,188 ) (51,563 ) (51,563 ) Net loss allocable to common shareholders $ (1,268,884 ) $ (2,477,713 ) $ (3,732,887 ) $ (5,362,269 ) Net loss per share - basic and diluted $ (0.05 ) $ (0.12 ) $ (0.15 ) $ (0.24 ) Weighted average shares outstanding 25,294,876 20,951,187 24,890,142 22,694,207 The accompanying notes are an integral part of these financial statements. 4 AIRTRAX, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 September 30, 2007 (unaudited) 2006 (audited and restated) Cash flows from operating activities: Net loss $ (3,681,324 ) $ (5,310,706 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 56,365 46,125 Amortization of debt discounts and fees 1,344,875 706,024 Impairment of Filco advances - 2,000,000 Common stock issued in settlement of obligastions for interest 15,736 66,160 Equity securities issued for services 597,531 1,325,264 Expense of settling liquidated damages 442,613 316,110 Deemed dividend on preferred stock - 303,110 Amortization of prepaid interest 146,543 - Increase in accual of deferred tax benefit (292,852 ) (545,727 ) Revaluation of liabilities for warrants and conversion privileges (566,862 ) (814,045 ) Interest accrual on shareholder loan (22,793 ) 9,193 Changes in assets liabilties Increase in accounts receivable (2,375 ) (98,641 ) Increase in vendor advances (59,640 ) (42,128 ) (Decrease) increase in accounts payable (596,424 ) 219,247 Increase in prepaid expense (22,793 ) - Increase (decrease) in accrued liabilities 106,726 (66,056 ) Increase in inventory 9,357 570,495 Net cash used in operating activities (2,525,317 ) (1,315,575 ) Cash flows from investing activities: Acquisition of equipment (22,376 ) (12,649 ) Additions to patent cost (1,015 ) (6,800 ) Net cash used in investing activities (23,391 ) (19,449 ) Cash flows from financing activities: Net loss allocable to common shareholders, after dividends Proceeds from convertible debt - 1,219,800 Proceeds from the sale of common stock 2,822,100 65,500 Proceeds from warrant extensions - 117,000 Proceeds from bank loan 13,900 Payment of convertible debt (100,000 ) - Proceeds from notes payable to related parties - 69,813 Payment of notes payable to related parties (35,000 ) (170,754 ) Net cash provided by financing activities 2,687,100 1,315,259 Net increase (decrease) in cash 138,392 (19,288 ) Cash, beginning of year 327,737 19,288 Cash, end of year $ 466,129 $ - The accompanying notes are an integral part of these financial statements. 5 Airtrax, Inc. Notes to the Financial Statements September 30, 2007 (unaudited) NOTE 1–BASIS OF PRESENTATION AND BUSINESS The unauditedinterim financial statements of Airtrax, Inc. (“the Company”) as of September 30, 2007,and for the three and ninemonths ended September 30, 2007 and 2006 (restated),have been prepared in accordance with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern.At September 30, 2007, the Company had a working capital deficit of $1,764,675, and an accumulated deficit of $30,633,456. In prior periods, the Company was a development stage company, as defined in Statement of Financial Accounting Standards (FASB) No. 7. The Company became an operational company in 2005. The Company has incurred losses since its inception. Until the end of 2004, these losses were financed by private placements of equity securities. During 2005 and 2006, the Company obtained financing almost exclusively from the issuance of convertible debentures along with other securities (derivatives). The Company will need to raise additional capital through the issuance of future debt or equity securities to continue to fund its operations. The Company was formed on April 17, 1997. It has designed a lift truck vehicle using omni-directional technology obtained under a contract with the United States Navy Surface Warfare Center in Panama City, Florida. The right to exploit this technology grew out of a Cooperative Research and Development Agreement with the Navy. Significant resources have been devoted during prior years to the construction of a prototype of this omni-directional forklift vehicle. The Company recognized its first revenues from sales of this product during the year 2005. In the opinion of management, the information included in this report contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading.The accompanying unaudited quarterly financial statements should be read in conjunction with the restated audited financial statements and footnotes thereto included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. NOTE 2– RESTATEMENT OF PRIOR PERIODS The Company, in conjunction with its independent registered public accounting firm and its professional advisors, recently conducted an analysis of the Company's various financial instruments and agreements into which it had previously entered into related toconvertible debt and preferred stock financings, with a particular focus on the accounting treatment of derivative financial instruments under Statement of Financial Accounting Standards No. 133,
